Citation Nr: 0402648	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as secondary to nicotine 
dependence/tobacco use in service.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from February 1959 to 
January 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify you if 
further action is required on your part.  


REMAND

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.102 (2003).  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the Board notes that, although the 
statement of the case issued in February 2003 contains the 
appropriate regulations pertaining to the VCAA notification 
provisions, see 38 C.F.R. § 3.159 (2003), the record does not 
contain correspondence to the veteran informing him of the 
VCAA and specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the claim currently on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003), requiring VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In fact, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), holds that the plain language of 
38 U.S.C.A. § 5103(a) (2003) requires that the notice and 
assistance provisions of the VCAA be provided to a claimant 
prior to any adjudication of the claim.  Under the 
circumstances, action by the RO is required to satisfy the 
notification provisions of the VCAA.  After providing the 
required noticed, the RO should obtain any evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures of 38 C.F.R. § 3.159 
(2003).  

In this case, the veteran contends that he has severe chronic 
obstructive pulmonary disease (COPD) as a direct result of 
smoking cigarettes, which he claims he started doing while he 
was on active duty service.  In support of his claim, he has 
submitted VA outpatient treatment and hospital records noting 
long-term cigarette addition, as well as COPD.  His VA 
treating physician, H. Savel, M.D., has offered a medical 
opinion that the veteran's current problem with COPD was 
initiated during his time of active duty military service and 
that he suffers the consequences of a nicotine addition, 
which he developed in the service.  

The Board notes that, while the veteran may be competent to 
offer evidence regarding symptoms, see Savage v. Gober, 10 
Vet. App. 489 (1997), he, as a layman, is not competent to 
diagnose the presence of a current disability or to relate 
the presence of any current disability to any particular 
event or period of time; hence, his contentions in this 
regard have no probative value.  An appropriate medical 
expert must identify such a relationship, which involves a 
medical diagnosis (and nexus to service).  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

As for Dr. Savel's medical opinion, it is based on general 
knowledge of an etiological relationship between smoking 
cigarettes and COPD but he has not offered an opinion, based 
on a thorough review of the entire record, including the 
veteran's service medical records, that it is at least as 
likely as not that:  The veteran's currently diagnosed COPD 
is related to a disease or injury noted in service; that 
nicotine addiction was noted in service; and that the 
veteran's COPD is etiologically related to the veteran's 
nicotine addiction.  Although an examiner can render a 
current diagnosis based on an examination of the veteran, the 
examiner's opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also Guimond v. Brown, 6 Vet. App. 69 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, 
since the record contains a medical statement from the 
veteran's VA treating physician, which provides a causal 
relationship between the veteran's COPD and nicotine 
addiction, albeit based on a history provided by the veteran, 
another medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to include the veteran's service medical records, as to 
whether it is at least as likely as not that the veteran's 
nicotine addiction was due to, originated in, or was 
exacerbated by his active military service, and, if so, 
whether it is at least a likely as not that his currently 
diagnosed COPD is due to or proximately caused by his 
nicotine addiction/tobacco use in service.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should arrange for the 
veteran's claims file, to include his 
service medical records, to be reviewed 
by an appropriate VA physician, who is to 
offer opinions as to:  a) whether it is 
at least as likely as not the veteran 
acquired a dependence on nicotine in 
service, and (b) whether it is at least 
as likely as not that dependence may be 
considered the proximate cause of 
disability or resulting from the use of 
tobacco products by the veteran; in this 
case, COPD.  The rationale underlying 
each opinion expressed and conclusion 
reached, citing, if necessary, to 
specific evidence in the record, must be 
noted in the medical report, which is to 
be associated with the other evidence on 
file in the veteran's claims folder.  The 
veteran need not be re-examined, unless 
an examination is deemed necessary.  

If, and only if, a physical examination 
is deemed necessary, all indicated 
testing should be accomplished.  It is 
imperative that the examining physician 
reviews the evidence in the claims 
folder, including the service medical 
records, and is provided a complete copy 
of this REMAND.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
The examining physician is to offer 
opinions as to:  a) whether it is at 
least likely as not that nicotine 
addiction is related to the veteran's 
military service; if so,  b) whether it 
is at least as likely as not that 
currently diagnosed COPD is due to or 
proximately caused by nicotine addiction; 
and  c) whether it is at least as likely 
as not that COPD is related to the 
veteran's military service.  The 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record, must be noted in 
the addendum, which is to be associated 
with the other evidence on file in the 
veteran's claims folder.  

3.  If a physical examination is deemed 
necessary, the veteran must be given 
adequate notice of the date and place of 
any requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran  
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


